Citation Nr: 0410242	
Decision Date: 04/20/04    Archive Date: 04/29/04

DOCKET NO.  97-17 318	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Colorado Division of Social Services


ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from January 1968 to September 
1974.

This appeal to the Board of Veterans Appeals (the Board) is from 
rating action taken by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Denver, Colorado.

The veteran was scheduled to testify at a Travel Board hearing in 
February 2001 but canceled that appearance.  The case was remanded 
by the Board in March 2001 for extensive development of the 
evidence.



FINDINGS OF FACT

1.  All evidence necessary to decide the issue on appeal is of 
record.

2.  The veteran did not engage in combat with the enemy.

3.  The veteran's allegations of various inservice stressors are 
entirely incredible.

4.  Among other diagnoses, the record includes a finding of PTSD 
for which there is no competent evidence to support an inservice 
stressor to include but not limited to either in the form of a 
personal assault or participation in burial detail(s).



CONCLUSION OF LAW

PTSD is not the result of active service.  38 U.S.C.A. §§ 1110, 
5103, 5107 (West 1991 & Supp. 2003); 38 C.F.R. §§ 3.102, 3.159, 
3.303, 3.304(f), 4.125(a) (2003).






REASONS AND BASES FOR FINDINGS AND CONCLUSION

Adequate development of the evidence, and comprehensive 
notification of the veteran has taken place so that he is fully 
informed of what is required in the way of evidence, and has been 
assisted in every feasible way possible in the acquisition of that 
evidence.  Indeed, the Board appreciates, moreover, that the 
veteran has himself identified a unique personal understanding of 
the special components of the law as apply to his case by the 
persistent manner in which he had provided statements, explained 
actions, submitted allegations and referenced various citations 
thereto in his own behalf.


Criteria

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Applicable regulations 
provide that service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 4.125(a), 
a link, established by medical evidence, between current symptoms 
and an in- service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  See 38 C.F.R. § 
3.304(f).

The evidence necessary to establish the incurrence of a stressor 
during service to support a claim of entitlement to service 
connection for PTSD will vary depending on whether or not the 
veteran was "engaged in combat with the enemy."  See Hayes v. 
Brown, 5 Vet. App. 60, 66 (1993).  In this case, the veteran does 
not argue, and the evidence, including a review of the information 
contained in the veteran's personnel file (DA Form 20) and his 
discharge (DD Form 214), does not show, that he participated in 
combat.  In addition, the claimed stressors are not related to 
combat.

Where a determination is made that the veteran did not "engage in 
combat with the enemy," or the claimed stressor is not related to 
combat, the veteran's lay testimony alone will not be enough to 
establish the occurrence of the alleged stressor.  In such cases, 
the record must contain service records or other corroborative 
evidence which substantiates or verifies the veteran's testimony 
or statements as to the occurrence of the claimed stressor.  See 
Cohen v. Brown, 10 Vet. App. 128, 147 (1997).

In Doran v. Brown, 6 Vet. App. 283, 290-91 (1994), the U.S. Court 
of Appeals for Veterans Claims (Court) stated that "the absence of 
corroboration in the service records, when there is nothing in the 
available records that is inconsistent with other evidence, does 
not relieve the BVA of its obligations to assess the credibility 
and probative value of the other evidence."  In Doran, the Court 
cited a provision of the VA ADJUDICATION PROCEDURE MANUAL M21-1 
("MANUAL 21-1") which has now been revised as to "Evidence of 
Stressors in Service" to read, in part, that "[C]orroborating 
evidence of a stressor is not restricted to service records, but 
may be obtained from other sources."  Since the MANUAL 21-1 
October 1995 revision, the Court has held that the requirement in 
38 C.F.R. § 3.304(f) for "credible supporting evidence" means that 
the "appellant's testimony, by itself, cannot establish the 
occurrence of a noncombat stressor."  See Moreau v. Brown, 9 Vet. 
App. 389, 395 (1996); Dizoglio v. Brown, 9 Vet. App. 163, 166 
(1996); see also Cohen, 10 Vet. App. at 147.  

In more recent cases, the Court has clarified that promulgation of 
amended regulations of 38 C.F.R. § 3.304(f)(3) were within VA 
authority to require "credible supporting evidence" of the 
occurrence of a stressor in PTSD claims.  However, that claimant 
must be advised that evidence from sources other than service 
records may corroborate the stressor incurrence.  And that a 
veteran's statement regarding a non-combat inservice assault is 
certainly lay evidence which must be considered in adjudicating a 
PTSD claim.  It was also held that in some situations, 
corroborating evidence of an in-service stressor may be provided 
by other lay evidence.  And that in fact, VA regulatory 
requirements for "credible supporting evidence" that the stressor 
occurred does not preclude the consideration of lay evidence in 
the context of the statutory obligation to review the entire 
evidence of record, assess credibility, and resolve reasonable 
doubt.  See, e.g., Moran  v. Principi, No. 99-754 (U. S. Vet. App. 
June 20, 2003); Russell v. Principi, No. 91-1457 (U.S. Vet. App. 
April 16, 2003); and another related discussion of corroboration 
of in-service stressors in an opinion from the U. S. Court of 
Appeals for the Federal Circuit in NOVA v. Secretary, No. 02-7346, 
May 14, 2003.   

In Patton v. West, 12 Vet. App. 272 (1999), the Court emphasized 
that statements contained in prior decisions indicating that 
"something more than medical nexus evidence is required to fulfill 
the requirement for 'credible supporting evidence'", of a claimed 
stressor and that "[a]n opinion by a mental health professional 
based on a post service examination of the veteran cannot be used 
to establish the occurrence of the stressor," were made in the 
context of discussing PTSD diagnoses other than those arising from 
personal assault.  Id. at 280; see also Cohen v. Brown, 10 Vet. 
App. 128 (1997); Moreau v. Brown, 9 Vet. App. 389 (1996).  

With regard to personal assault cases, the Court pointed out that 
"VA has provided special evidentiary development procedures, 
including the interpretation of behavior changes by a clinician 
and interpretation in relation to a medical diagnosis."  Id. 
(citing VA Adjudication Procedure Manual M21-1 (M21-1), Part III, 
5.14c (8), (9)).  The Court has also held that these provisions of 
M21-1, which provide special evidentiary procedures for PTSD 
claims based on personal assault, are substantive rules that are 
the equivalent of VA regulations.  See YR v. West, 11 Vet. App. 
393 (1998); Cohen v. Brown, 10 Vet. App. 128 (1997).  

Specifically, M21-1, Part III, 5.14c subparagraph (8) 
(redesignated Part VI, paragraph 11.38b(2)), provides that "[i]f 
the military record contains no documentation that a personal 
assault occurred, alternative evidence might still establish an 
inservice stressful incident.  Behavior changes that occurred at 
the time of the incident may indicate the occurrence of an in-
service stressor.  Examples of behavior changes that might 
indicate a stressor are (but not limited to): visits to a medical 
or counseling clinic or dispensary without specific diagnosis or 
specific ailment; changes in performance and performance 
evaluations; increased disregard for military or civilian 
authority; increased interest in tests for Human Immunodeficiency 
Virus (HIV) or sexually transmitted diseases; and breakup of a 
primary relationship.  Subparagraph (9) provides that "[r]ating 
boards may rely on the preponderance of evidence to support their 
conclusions even if the record does not contain direct 
contemporary evidence.  In personal assault claims, secondary 
evidence which documents such behavior changes may require 
interpretation in relationship to the medical diagnosis by a VA 
neuropsychiatric physician."

The Court in Patton noted that the manual improperly appeared to 
require that the existence of the in-service stressor be shown by 
a preponderance of evidence.  Any such requirement would be 
inconsistent with the so called equipoise doctrine where the 
benefit of the doubt is given to the claimant unless the evidence 
preponderates against the claim.

In addition, 38 C.F.R. § 3.304(f)(3) provides: If a post-traumatic 
stress disorder claim is based on in-service personal assault, 
evidence from sources other than the veteran's service records may 
corroborate the veteran's account of the stressor incident.  
Examples of such evidence include, but are not limited to: records 
from law enforcement authorities, rape crisis centers, mental 
health counseling centers, hospitals, or physicians; pregnancy 
tests or tests for sexually transmitted diseases; and statements 
from family members, roommates, fellow service members, or clergy.  
Evidence of behavior changes following the claimed assault is one 
type of relevant evidence that may be found in these sources.  
Examples of behavior changes that may constitute credible evidence 
of the stressor include, but are not limited to: a request for a 
transfer to another military duty assignment; deterioration in 
work performance; substance abuse; episodes of depression, panic 
attacks, or anxiety without an identifiable cause; or unexplained 
economic or social behavior changes. 

VA will not deny a post- traumatic stress disorder claim that is 
based on in-service personal assault without first advising the 
claimant that evidence from sources other than the veteran's 
service records or evidence of behavior changes may constitute 
credible supporting evidence of the stressor and allowing him or 
her the opportunity to furnish this type of evidence or advise VA 
of potential sources of such evidence.  VA may submit any evidence 
that it receives to an appropriate medical or mental health 
professional for an opinion as to whether it indicates that a 
personal assault occurred.  38 C.F.R. § 3.304(f)(3).

Under the newer versions of the regulation, service connection for 
PTSD required medical evidence diagnosing PTSD in accordance with 
38 C.F.R. § 4.125(a).  In addition, in 1996 VA adopted the fourth 
edition of the American Psychiatric Association's Diagnostic and 
Statistical Manual for Mental Disorders (DSM-IV) in amending 38 
C.F.R. §§ 4.125 & 4.126. See 61 Fed. Reg. 52695-52702 (1996).

Following the point at which it is determined that all relevant 
evidence has been obtained, it is the Board's principal 
responsibility to assess the credibility, and therefore the 
probative value of proffered evidence of record in its whole.  
Owens v. Brown, 7 Vet. App. 429, 433 (1995); see Elkins v. Gober, 
229 F.3d 1369 (Fed. Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 
1481 (Fed. Cir. 1997) (and cases cited therein); Guimond v. Brown, 
6 Vet. App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).

In determining whether documents submitted by a veteran are 
credible, the Board may consider internal consistency, facial 
plausibility, and consistency with other evidence submitted on 
behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498, 511 
(1995); see also Pond v. West, 12 Vet. App. 341, 345 (1999) 
(Observing that in case where the claimant was also a physician, 
and therefore a medical expert, the Board could consider the 
appellant's own personal interest); citing Cartright v. Derwinski, 
2 Vet. App. 24, 25 (1991) (holding that while interest in the 
outcome of a proceeding "may affect the credibility of testimony 
it does not affect competency to testify." (citations omitted).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either event, 
or whether a preponderance of the evidence is against a claim, in 
which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


Factual Background and Analysis

Expensive post-service mental health evaluations are in the file.  
The veteran has been diagnosed as having a personality disorder 
with unspecified antisocial characteristics, polysubstance abuse, 
depression or depressive disorder, and on occasion, PTSD.  In 
those instances where PTSD was a suggested diagnosis, the 
examiners have referred to his alleged stressors as having been 
assaulted while intoxicated in service or being part of burial 
detail of soldiers bodies being returned from Vietnam.

The veteran claims that he experienced and was the unwitting and 
unconscious victim of a sexual assault in service, and argues that 
this precipitated all of his inservice behavioral "acting out" and 
resulted in his current PTSD diagnosis.  He has described that 
incident in detail as involving an evening of drinking, passing 
out, and then awakening and finding out later that he had been 
sexually violated.  He states that the soldier who could 
corroborate his "rape" story was later killed in Vietnam.   

He has also alleged that after he was returned to Ft. Lewis, (as a 
service department prisoner, serving a sentence for charges 
rendered against him in Germany), he was placed on burial detail 
dealing with moving and preparing bodies, folding flags to give to 
an officer for burial, etc., all of which also precipitated PTSD.  
[It is noted that since service, the veteran has on occasion 
worked as a civilian for the Army]. 

The veteran has provided a variety of detailed, graphic anecdotal 
recitations with regard to the alleged experiences, all of which 
are of record.

There is no documentary evidence within or collateral to service 
records to support that he was ever assaulted.  Specific and 
detailed service department findings are unequivocal that he was 
never on the described burial details or comparable activity while 
a prisoner at Ft. Lewis.  And the service department researched in 
depth, and did not provide confirmation that anyone, including a 
person whose name he provided and who allegedly witnessed the 
assault, was killed in Vietnam. 

Extensive service documents including his 201 file are now in the 
file relating to disciplinary actions taken against the veteran 
for various actions undertaken by him.  These incidents include 
being charged with and found guilty of assaulting two military 
persons in Germany in 1973 for which he received time at hard 
labor and a transfer to Ft. Lewis, as a fuel electrical systems 
repairmen.  The service department has denied that at that time he 
was ever on a burial team or unloaded coffins or otherwise 
participated in receipt of deceased personnel.  

Other military charges included failing to present himself at 
assigned duty stations and assault of two civilians, for which 
various punishments were effectuated.

It should be said from the outset that the obtainable evidence in 
this case is by no means comprehensive, nor will it probably ever 
be much better than it is now.  There is nothing that either VA or 
the claimant can reasonably do to make the documented factual 
underpinnings of the case any more persuasive, and there is no 
point in endeavoring to do so.  Nonetheless, the Board finds that 
there is a sufficiently credible and adequate basis for 
satisfactorily resolving the issue at hand.   

Applicable regulations provide that service connection for a 
psychiatric disorder such as depression with PTSD requires medical 
evidence diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a), a link, established by medical evidence, between current 
symptoms and an in- service stressor; and credible supporting 
evidence that the claimed in-service stressor occurred.  See 38 
C.F.R. § 3.304(f).  In this case, the Board finds that none of 
these criteria have been met.

However, from the outset, and as noted above and from the evidence 
provided and the arguments rendered, it is abundantly clear that 
the veteran is familiar with the law and the above cited 
regulations as his arguments and reassertions thereof are clearly 
couched in the language of the law.  

In the case of a non-combat related stressor, there are numerous 
guidelines set forth which regulate what may and may not be 
considered and under what circumstances.  In the case of a claim 
that a personal assault was the stressor for PTSD, certain 
additional or collateral factors may be taken into consideration.  
However, it remains that there must be some proof, and that a case 
cannot be resolved solely by a claimant's arguments.  Those 
allegations must be credible and otherwise sustainable, neither of 
which results in this case.

In this case there are none of the classic circumstances to 
support that the veteran was raped in service.  The service 
department has conclusively and quite unequivocally clarified that 
he was not ever placed in any of the "burial" duty positions he 
alleges while a prisoner at Ft. Lewis.  And there is nothing to 
reflect that his friend died in Vietnam; or, even if so, that this 
had impact so as to change his behavior in service since it would 
have occurred long after the incident he seeks to explain away as 
justificable because of prior "stress". 

There is abundant evidence that the veteran acted out in service 
in behaviorally inappropriate ways on numerous occasions, but 
nothing to show that he developed collateral symptoms at about the 
time of the alleged rape or other signs which may on review be 
considered to authenticate classic residuals of sexual abuse.  

His story is not supported by any collateral records, 
notwithstanding the repeated telling thereof has gotten more 
vigorous, graphic and comprehensive as time elapses.  His 
allegation is that his acting out in service was in response to 
the assault on him.  The only portion of that which withstands 
scrutiny is that he undertook any number of inappropriate actions 
in service.  His story as to why he did so, i.e., he was 
responding to being sexually assaulted, or that he was committed 
to a burial detail while serving prison time, etc., remains 
totally nonpersuasive in virtually every single aspect.  All in 
all, the Board perceives no basis whatsoever for extending 
credibility to any significant or relevant portion of his account.

Since service, the veteran has been diagnosed with numerous 
psychiatric difficulties, including PTSD.  However, the PTSD 
diagnosis was made by examiners who were solely basing it on his 
alleged stressors which are not found to be credible.  
Accordingly, pursuant to the aforecited regulations and judicial 
guidelines, the diagnosis is entirely suspect and not confirmed.  
Any purported medical nexus between the diagnosis and inservice 
stressors is similarly negated.  If the veteran has PTSD, it is 
entirely unrelated to his service, and service connection is not 
warranted.


 
ORDER

Service connection for PTSD is denied.



	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



